DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, and independent claims 1, 5 and 9 specifically, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically in this case the newly added claim limitations are addressed by newly found prior art documents.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakoda (US Pub 20160364615) in view of Prebble (US Pub 20140229822), Wolf (US Pub 20080218812) and Hoffman (US Pub 20040169664).
Re claims 1, 5 and 9, Sakoda discloses an electronic image object photo album, a non-transitory computer-readable recording medium (Paragraphs 11, 140, 181) on which a computer program is stored (Paragraphs 11, 140, 181), wherein when the computer program is executed by a processor (Paragraphs 11, 140, 181), the processor executes (Paragraphs 11, 140, 181); and the associated method with the steps of, comprising: 

cuts out (Figure 3 element 300 to 302, Paragraphs 44-46, 48-50; Figure 13, Paragraphs 124-128), from a photo of a image object taken together with a background of the image object (Figure 3 element 300/301/302, Paragraphs 44-46, 48-50; Figure 13, Paragraphs 124-128), a image object image which is a partial image including the image object (Figure 3 element 300/301/302, Paragraphs 44-46, 48-50; Figure 13, Paragraphs 124-128)and 
complements (Figure 3 element 300 to 301, Paragraphs 44-46, 48-50; Figure 13, Paragraphs 124-128 ‘silhouette’, ‘avatar’, ‘mosaic’, ‘airbrushing’), with a dummy image (Figure 3 element 300 to 301, Paragraphs 44-46, 48-50; Figure 13, Paragraphs 124-128 ‘silhouette’, ‘avatar’, ‘mosaic’, ‘airbrushing’), an area from where the image object image is cut out to generate a dummy photo (Figure 3 element 300 to 301, Paragraphs 44-46, 48-50; Figure 13, Paragraphs 124-128 ‘silhouette’, ‘avatar’, ‘mosaic’, ‘airbrushing’); 
a photo storage controller (Figure 3 element 30, Paragraphs 44-46, 48-50; Figure 4 element 30, Paragraphs 53-56; Figure 13 Paragraphs 124-128, 130-133) that 
stores the dummy photo in a first storage (Figure 3 element 30, Paragraphs 44-46, 48-50; Figure 4 element 30, Paragraphs 53-56; Paragraph 66; Figure 13 elements 30/s209/s224, Paragraphs 124-128, 130-133) together with metadata such as a shooting location and shooting date and time of the photo of the image object (Figure 3 element 30, Paragraphs 44-46, 48-50; Figure 4 element 30, Paragraphs 53-56; Paragraph 92; Figure 13, Paragraphs 124-128, 130-133) and stores the image object image in a second storage (Figure 3 element 30, Paragraphs 44-46, 48-50; Figure 4 
a photo restorer (Figure 4 element s14/s15, Paragraph 56; Figure 13 element s224/s227, Paragraphs 130-133) that 
reads out (Figure 4 element s14/s15, Paragraph 56; Figure 13 element s224/s227, Paragraphs 130-133), from the first storage (Figure 3 element 30, Paragraphs 44-46, 48-50; Figure 4 element 30, Paragraphs 53-56; Paragraph 66; Figure 13 elements 30/s209/s224, Paragraphs 124-128, 130-133), a dummy photo (Figure 3 element 300 to 301, Paragraphs 44-46, 48-50; Figure 13, Paragraphs 124-128 ‘silhouette’, ‘avatar’, ‘mosaic’, ‘airbrushing’), 
reads out (Figure 4 element s14/s15, Paragraph 56; Figure 13 element s224/s227, Paragraphs 130-133), from the second storage (Figure 3 element 30, Paragraphs 44-46, 48-50; Figure 4 element 30, Paragraphs 53-56; Figure 13 element 10/s221, Paragraphs 124-128, 130-133), a image object image (Figure 3 element 300/301/302, Paragraphs 44-46, 48-50; Figure 13, Paragraphs 124-128) associated with the dummy photo (Figure 3 element 300/301/302, Paragraphs 44-46, 48-50; Figure 13, Paragraphs 124-128) thus read out and a relative position of the image object image (Figure 3 element 30, Paragraphs 44-46, 48-50; Figure 4 element 30, Paragraphs 53-56; Paragraph 92; Figure 13, Paragraphs 124-128, 130-133) thus read out (Figure 4 
pastes the image object image (Figure 4 element s14/s15, Paragraph 56; Figure 13 element s224/s227, Paragraphs 130-133) thus read out to the relative position thus read out in the dummy photo (Figure 4 element s14/s15, Paragraph 56; Figure 13 element s224/s227, Paragraphs 130-133) thus read out to restore an original photo (Figure 4 element s14/s15, Paragraph 56; Figure 13 element s224/s227, Paragraphs 130-133) of a image object in the image object image thus read out (Figure 4 element s14/s15, Paragraph 56; Figure 13 element s224/s227, Paragraphs 130-133); and 
a photo forwarder that forwards the original photo (Figure 4 elements s15/40, Paragraph 56; Paragraph 66; Figure 13 elements s227/s230/40, Paragraphs 134-135) of the image object to a display device (Figure 4 elements s15/40, Paragraph 56; Paragraph 66; Figure 13 elements s227/s230/40, Paragraphs 134-135); however Sakoda fails to explicitly disclose (1) wherein the image object is a key; (2) wherein the relative position being: an offset location of an upper left point of the image object from an original point defined by an upper left point of the photo of the image object in a coordinate system, when an image shape of the image object is rectangular, or an offset location of an upper left point of the image object shape; and (3) wherein the image object shape comprises a minimum rectangular area which can include the image object from the original point; when the image object has an image shape other than a rectangular shape.
Regarding item (1) above, this design is however disclosed by Prebble.  Prebble discloses wherein the image object is a key (Figure 3; Paragraphs 42, 46).

Regarding item (2) above, this design is however disclosed by Wolf.  Wolf discloses wherein the relative position being: an offset location (Paragraphs 22-23, 32, 57-59) of an upper left point (Paragraphs 22-23, 32, 57-59) of the image object from an original point (Paragraphs 22-23, 32, 57-59) defined by an upper left point of the photo of the image object (Paragraphs 22-23, 32, 57-59) in a coordinate system (Paragraphs 22-23, 32, 57-59), when an image shape of the image object is rectangular (Paragraphs 22-23, 32, 57-59), or an offset location (Paragraphs 22-23, 32, 57-59) of an upper left point of the image object shape (Paragraphs 22-23, 32, 57-59).
Therefore it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the disclosure of Sakoda in order to incorporate the position processing as shown in Wolf as it would be obvious to one of skill to use fixed points in order to determine sizing and positioning of elements established in the image processing to ensure consistent and accurate measurement capabilities. 

Therefore it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the disclosure of Sakoda in order to incorporate the bounding processing as shown in Hoffman as it would be obvious that placing constraints on the bounding of a given image would be uniform while also minimal in size in order to reduce the area for image processing as well as reduce the negative effect of the established rectangular shape on the rest of the image reducing the negative effects of occlusion and other such interruptions in the overall image.

Re claims 2, 6 and 10, the combined disclosure of Sakoda, Wolf, Hoffman and Prebble as a whole discloses the electronic key photo album according to claims 1 and 9, Sakoda further discloses wherein the photo restorer (Figure 4 element s14/s15, Paragraph 56; Figure 13 element s224/s227, Paragraphs 130-133) receives a search condition (Figure 4 element s14/s15, Paragraph 56; Figure 13 element s224/s227, Paragraphs 130-133) such as a shooting location and shooting date and time from a user (Figure 3 element 30, Paragraphs 44-46, 48-50; Figure 4 element 30, Paragraphs 53-56; Paragraph 92; Figure 13, Paragraphs 124-128, 130-133), finds a dummy photo having metadata (Figure 3 element 30, Paragraphs 44-46, 48-50; Figure 4 element 30, Paragraphs 53-56; Paragraph 92; Figure 13, Paragraphs 124-128, 130-133) that meets 

Re claims 3, 7 and 11, the combined disclosure of Sakoda, Wolf, Hoffman and Prebble as a whole discloses the electronic key photo album according to claims 1 and 9, Sakoda further discloses wherein the dummy photo generator (Figure 3 element 300 to 301, Paragraphs 44-46, 48-50; Figure 13, Paragraphs 124-128 ‘silhouette’, ‘avatar’, ‘mosaic’, ‘airbrushing’) processes the image object image (Figure 3 element 300 to 301, Paragraphs 44-46, 48-50; Figure 13, Paragraphs 124-128 ‘silhouette’, ‘avatar’, ‘mosaic’, ‘airbrushing’) to generate the dummy image (Figure 3 element 300 to 301, Paragraphs 44-46, 48-50; Figure 13, Paragraphs 124-128 ‘silhouette’, ‘avatar’, ‘mosaic’, ‘airbrushing’); while Prebble discloses wherein the image object is a key (Figure 3; Paragraphs 42, 46).

Re claims 4, 8 and 12, the combined disclosure of Sakoda, Wolf, Hoffman and Prebble as a whole discloses the electronic key photo album according to claims 1 and 9, Prebble further discloses wherein the key (Figure 3; Paragraphs 42, 46) includes at least one of a mechanical key (Figure 3; Paragraphs 42, 46), a remote controller key, or a card key (Figure 3; Paragraphs 42, 46). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848.  The examiner can normally be reached on Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R NEFF/Primary Examiner, Art Unit 2631